Citation Nr: 0701915	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-22 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a gunshot wound (GSW) to the right lower 
extremity below the knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from September 
1956 to August 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The case was previously before the Board in May 2004, when it 
was remanded to provide additional notice to the veteran and 
for examination of the veteran.  The requested development 
has been completed.  The Board now proceeds with its review 
of the appeal.  


FINDINGS OF FACT

1.  The GSW during service consisted of a penetrating wound 
of short track from a single bullet without explosive effect, 
or evidence of prolonged infection.  

2.  The GSW was to the veteran's right leg below the knee and 
involved the right tibialis anterior muscle, right extensor 
hallucis tendon, which are defined as Muscle Group XII; the 
primary residual noted at the time of the initial injury was 
neuropathy of the right superficial peroneal nerve.

3.  The residuals of the GSW to the right leg below the knee 
are manifested by:  a small, well-healed, entrance wound 
scar; a retained bullet; right superficial peroneal nerve 
palsy; and, subjective complaints of right leg discomfort, 
fatigability, swelling, and heat with use.

4.  The GSW of the right leg does not result in more than a 
moderate muscle disability or more than moderate incomplete 
paralysis of the superficial peroneal nerve.

CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for the residuals of a GSW to the right leg 
below the knee have not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002);  38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.44, 4.45, 4.55, 4.56, 4.71a, 4.73, 4.123, 4.124a, 
Diagnostic Codes 5312, 8522, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters May 2001, 
May 2003, and June 2004 satisfied the duty to notify 
provisions.  The veteran's VA medical treatment records have 
been obtained and he has been accorded a recent VA 
Compensation and Pension examination.  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
The claim was fully readjudicated in a July 2005 Supplemental 
Statement of the case which was subsequent to the most 
notification and assistance letter to the veteran.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his testimony; VA medical treatment records; 
and, VA examination reports.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show with respect to the veteran's claims for an increased 
disability rating for the service-connected residuals of a 
GSW to the right leg.  

The available service medical records reveal that in May 1960 
the veteran incurred an accidental, self-inflicted, GSW to 
the right leg.  He was shot in the lower right leg with a .22 
caliber pistol.  The final diagnosis was that there was no 
major artery involvement, but that he had nerve involvement 
resulting in neuropathy of the superficial peroneal nerve.  
The bullet was not removed from the leg.  

VA outpatient treatment records dated in January 2002 reveal 
that the veteran had complaints of pain in his right leg 
which he stated had increased in the past year.  In March 
2002, a VA examination of the veteran was conducted in 
association with his outpatient treatment.  A flexion 
deformity of the right great toe was noted.  Circulation of 
the lower extremities was normal and there was no muscle 
atrophy, swelling, or tenderness of the legs noted.  The 
impression was simply "right leg pain."  

In August 2002, VA neurologic testing was conducted.  The 
examining physician indicated that these studies did show 
"evidence of right peroneal nerve injury below the let of 
the old gunshot wound scar."  The studies indicates some 
polyneruopathy, yet the veteran did not show any symptoms of 
polyneruopathy.  The diagnosis was "peroneal nerve palsy, 
right leg, and secondary to gunshot wound."

In June 2003, a VA Compensation and Pension examination of 
the veteran was conducted.  Examination was conducted with 
respect to criteria for both muscle injuries and for 
neurologic disorders.  The veteran complained of right leg 
swelling after such physical activity as "walking 1000 feet 
or 100 feet mowing the lawn or working the whole day in the 
yard."  The examining physician reviewed the veteran's full 
medical history and noted that the veteran had retired after 
a career as a heavy equipment operator.  Physical examination 
revealed a "dime sized" entry wound scar.  There was no 
muscle atrophy of the muscles of the right leg.  Range of 
motion testing revealed a full range of motion of the right 
knee.  He had dorsiflexion of the right ankle to 10 degrees 
and plantar flexion to 20 degrees.  Sensory examination 
revealed light touch sensation was intact.  

In April 2005, the most recent VA examination of the veteran 
was conducted.  The veteran reported a "tiresome feeling in 
the right leg when he walks about 1000 feet."  He also 
described having symptoms of heat and swelling with prolonged 
use of his right leg, but that it did not interfere with 
driving.  He also reported that he did not take any 
medication to treat his symptoms of right leg pain, nor did 
he use any brace, Ace wrap, support hose, or cane.  
Observation revealed that the veteran could walk a "good 
distance" without any noticeable limp or interruption of 
gait.  Physical examination revealed stable gait and no limp.  
No deformity, swelling, or redness was noted.  Range of 
motion of the right knee was extension to 0 degrees and 
flexion to 130 degrees.  There was no noticeable right foot 
drop, although on close examination the veteran was not able 
to dorsiflex the right foot quite as well as the left foot.  
Nevertheless, movement of the right leg was not restricted.  
A small, shiny scar was noted on the lower right leg and some 
local tenderness in the area below the level of the scar.  
Tactile sensation of the right lower extremity was generally 
intact with only slight decrease in subjective sharp stimuli 
sensitivity of the right second toe.  There was no swelling, 
edema, or heat on examination.  X-ray examination revealed 
the retained bullet.  The examining physician indicated that 
the was no functional loss due to pain, incoordination, 
weakness, or fatigability of the right leg.  Slight atrophy 
of the lower right leg muscles was noted when compared to the 
left.  The examiner identified the areas affected by the old 
GSW injury as being the right tibialis anterior muscle and 
the right extensor hallucis tendon.  The diagnosis was right 
superficial peroneal nerve palsy and mild right leg muscle 
atrophy with decreased strength.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's service-connected residuals of a GSW to the 
right lower extremity below the knee are currently rated as 
10 percent disabling under Diagnostic Code 8522.  That 
disability rating contemplated moderate incomplete paralysis 
of the superficial peroneal nerve (musculocutaneous nerve).  
A 20 percent rating contemplates severe incomplete paralysis 
of this nerve.  A 30 percent disability rating, the highest 
rating assignable under this Diagnostic Code, contemplates 
complete paralysis of the superficial peroneal nerve with 
eversion of the foot weakened.  38 C.F.R. § 4.124a, 
Diagnostic Code 8522 (2006).  

The regulations for rating neurologic disabilities further 
state that peripheral neuritis characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by such 
organic changes will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis. 38 C.F.R. § 4.123 (2006).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2006).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected residuals of a GSW to the right 
lower extremity below the knee.  The service medical records 
were very specific that the injury resulting from the GSW was 
nerve involvement resulting in neuropathy of the superficial 
peroneal nerve.  The veteran's disability appears to have 
been static in nature since service connection was granted in 
1975, a period of over three decades.  He has subjective 
symptoms of pain and tiredness with walking fairly long 
distances of up to 1000 feet.  While nerve conduction testing 
does reveal nerve palsy of the right superficial peroneal 
nerve, actual physical examination reveals no discernable 
symptoms with the exception of very slight decrease in pin-
prick sensation.  Essentially, the veteran's symptoms reveal 
peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve.  This contemplates a maximum disability equal to 
moderate incomplete paralysis which is 10 percent in the 
present case.  38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 
8522 (2006). 

Board has also considered rating the veteran's GSW residuals 
under the regulations for muscle injuries.  However, a muscle 
injury evaluation will not be combined with a peripheral 
nerve paralysis evaluation of the same body part unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  For VA rating purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  The applicable regulation 
provides that under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56(d).

A slight disability of muscles is defined as a simple wound 
of muscle without debridement or infection.  Service medical 
records will show a superficial wound with brief treatment 
and return to duty healing with good functional results and 
no cardinal signs or symptoms of muscle disability.  There 
will be minimal scaring and no evidence of fascial defect, 
atrophy, or impaired tonus.  Also, no impairment of function 
or retained metallic fragments retained will be present.  38 
C.F.R. § 4.56(d)(1).

A moderate disability of muscles is defined as a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings will 
include entrance and (if present) exit scars, some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side. 38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles is defined as a 
through and through or deep penetrating wound by small high 
velocity missile or large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service department records 
should show hospitalization for a prolonged period for 
treatment of wound.  Objective findings will include entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups along with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3).

The GSW was to the veteran's right leg below the knee and 
involved the right tibialis anterior muscle, right extensor 
hallucis tendon, which are defined as Muscle Group XII.  
38 C.F.R. § 4.73, Diagnostic Code 5312 (2006).  The evidence 
of record reveals that the veteran was shot with a single .22 
caliber bullet in a short track in his right leg below the 
knee.  While the bullet is still retained, there was no 
evidence of explosive effect or any other functional 
impairment except for the neurological deficits noted above.  
Clearly, moderately severe muscle damage has not been 
identified.  Even if it were to be assumed for the sake of 
argument that there was a moderate muscle injury, it is clear 
that the neurologic disability and muscle injury do not 
affect entirely different functions as would be required for 
separate ratings.  As noted under the criteria for Diagnostic 
Code 5312 function of Muscle Group XII affects dorsiflexion, 
extension of the toes and stabilization of the arch.  The 
function of the toes is really the only significant 
impairment objectively shown at this time and is already 
contemplated under the criteria for the neurologic 
disability.  Thus, separate ratings would not be in order 
under 38 C.F.R. § 4.55 (a).  Also see 38 C.F.R. § 4.14 which 
prohibits rating the same disability under different 
diagnostic codes.  Accordingly, an increased rating is not 
warranted under this Diagnostic Code. 

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected residuals of a GSW to the right 
leg to include neurologic impairment.  The medical evidence 
of record reveals that he was shot in the right leg with a 
.22 caliber pistol.  The single bullet was retained with no 
evidence of any explosive effect or infection.  No residuals, 
except for polyneruopathy have been shown in over four 
decades since the injury was incurred.  The veteran's GSW 
residuals are properly rated under Diagnostic Code 8522 for 
neuralgia of the superficial peroneal nerve which only 
warrants the assignment of not more than a 10 percent 
disability rating.  38 C.F.R. §§ 4.124, 4.124a, Diagnostic 
Code 8522 (2006). 

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
assignment of the disability ratings assigned.  The Board has 
considered the veteran's claim for increased ratings for his 
musculoskeletal disabilities under all appropriate diagnostic 
codes.  As stated above, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
However, the evidence of record does not indicate that any 
current functional impairment resulting from the GSW to the 
right leg.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of disability 
rating in excess of 20 percent, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for the residuals 
of a gunshot wound (GSW) to the right lower extremity below 
the knee is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


